Rehearing granted, January 7, 2005

                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6520



JOSEPH M. ALLSBROOK,

                                            Plaintiff - Appellant,

          versus


P.   A.   TERRANGI,   Warden,   Indian   Creek
Correctional Center; JAMES KEELING, Former
Assistant Warden, Programs; LAURA CORRNERS,
Former Assistant Warden, Programs; MAXINE
PORCHER, Director of Therapeutic Program,
Indian Creek Correctional Center; DR. LALANI
MCCANN, Former Director of Medical, Indian
Creek Correctional Center; MS. BILAL, Clinical
Social Worker, Supervisor (Housing Unit 6),
Indian Creek Correctional Center; MR. MEYER,
Clinical Social Worker, Housing Unit 6A,
Indian Creek Correctional Center; MR. WARR,
Clinical Social Worker, Housing Unit 6B,
Indian Creek Correctional Center; MS. NEIVES;
DR. EDELMAN, Administrator, Prison Health
Services; DR. LEWIN,

                                           Defendants - Appellees.

          and


DR. VERNON SMITH, Director of Health Services,
Virginia   Department   of  Corrections;   MS.
DOTSON, a Former Employee of the Medical
Department at Indian Creek Correctional Center
as Head Nurse; AND OTHERS,

                                                       Defendants.
Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., District
Judge. (CA-03-114)


Submitted:   July 28, 2004              Decided:   August 18, 2004


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished per
curiam opinion.


Joseph M. Allsbrook, Appellant Pro Se. Mark Ralph Davis, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia; Jeff Wayne
Rosen, Lisa Ehrich, PENDER & COWARD, P.C., Virginia Beach,
Virginia; Edward Joseph McNelis, III, John David McChesney, RAWLS
& MCNELIS, P.C., Richmond, Virginia; Roy Barrow Blackwell, Mary
Elizabeth Sherwin, KAUFMAN & CANOLES, Norfolk, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

            Joseph M. Allsbrook appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.                      As to

Allsbrook’s claim he received inadequate medical care, we affirm

the district court’s order denying relief. As to Allsbrook’s claim

that the prison drug rehabilitation program was unconstitutional

under the First Amendment because it required participants to

recite a creed, we affirm the district court’s order denying

relief.         As   to   Allsbrook’s    assertion    that   the     prison    drug

rehabilitation        program   was     unconstitutional     under    the     First

Amendment because it required him to watch a video recommending

participation in a Christian or religious fellowship group, we

vacate the district court’s dismissal of this claim for failure to

exhaust administrative remedies and remand to the district court

for further review, noting the record reveals that on November 8,

2002, Allsbrook filed an unsuccessful grievance regarding this

claim.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court     and    argument    would    not   aid    the   decisional     process.

Allsbrook’s motion for appointment of counsel is denied.



                                                            AFFIRMED IN PART,
                                                VACATED IN PART, AND REMANDED




                                        - 3 -